UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
Before: The Honorable Judge May Kay Vyskocil

 GANG CHEN,

                              Plaintiff,
                                                          Index No. 1:20-cv-09232-MKV
           ~ against ~

 CHINA GREEN AGRICULTURE, INC.;
 ZHUOYO LI; YONGCHENG YANG;
 DAQING ZHU; KABANI & COMPANY, INC.;                             NOTICE OF APPEARANCE
 KSP GROUP, INC.; ABDUL HAMID KABANI;
 and JASLYN HUYNH aka JASLYN SELLERS,


                              Defendants,


To the Honorable Court and All Parties:

              PLEASE TAKE NOTICE that without waiver to any rights they hold or

defenses available to them the Defendants ABDUL HAMID KABANI and KABANI &

COMPANY, INC. hereby appear in the above-captioned matter and will be represented

by their counsel, Baruch S. Gottesman, Esq.

DATED:        MAY 31, 2021

                                              RESPECTFULLY SUBMITTED,

                                     By:
                                              BARUCH S. GOTTESMAN, ESQ.
                                              New York Bar I.D. No. 4480539
                                              185-12 Union Turnpike
                                              Fresh Meadows, NY 11366
                                              Phone: (212) 401-6910
                                              e-mail: bg@gottesmanlegal.com
                                              Attorney for Defendants Abdul Hamid Kabani
                                              and Kabani & Company, Inc.

Served via ECF on all appearing parties
